department of the treasury internal_revenue_service number release date index number person to contact telephone number refer reply to cc psi - plr-166157-01 date date washington dc x property a year d1 d2 w dollar_figurey dollar_figurez dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling that rental income received by x will not constitute passive_investment_income within the meaning of sec_1362 of the internal_revenue_code the information submitted states that x has been engaged_in_the_business_of_farming since it was formed in year x was a c_corporation and became a s_corporation effective d2 x has accumulated_earnings_and_profits currently x owns and leases property plr-166157-01 x has w employees including its officers a as x’s president represents that the services x provides with respect to property include soil preparation planting harvesting spraying for weed and insect control fall tillage rock picking and yard maintenance drying storing advising as to soil management operating digger and combine general maintenance conservation which includes building terraces waterways and dikes for drainage and fertilizing for its taxable_year ending on d1 x accrued approximately dollar_figurey in rents and incurred approximately dollar_figurez in operating_expenses for property except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations defines rents as amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that the term rents does not include rents derived in the active trade_or_business of renting property rents are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and representations submitted we conclude that x’s receipts from leasing property are not passive_investment_income under sec_1362 except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any plr-166157-01 other provision of the code specifically no opinion is expressed regarding x’s eligibility to elect to be an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for the purposes of sec_469 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative branch sincerely yours matthew lay senior technician reviewer associate chief_counsel passthroughs and special industries enclosure copy of this letter copy for sec_6110 purposes
